ITEMID: 001-60642
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF M.G. v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 9. The applicant was born in 1960 and he lives in Leicester. He is the eldest of three children. He was in voluntary care with the social services' department of the local authority for five periods during his childhood: 8 September – 6 November 1961, 15 February – 20 July 1962, 26 October – 23 December 1962, 4 April 1963 – 4 April 1966 and 16 January – 8 April 1967.
10. During these periods his mother was receiving periodic psychiatric treatment and his father had some difficulty coping with the children on his own. The applicant had contact with both parents while in care: there was contact each week and weekend during the second period of care, there were visits over every weekend and then fortnightly weekend visits by the end of the fourth (and longest) period, and those fortnightly weekend visits continued during the fifth period of care. It is not known how much parental contact there was during the first and third periods of care.
11. By letter dated 10 April 1995, the applicant requested access to his social service records. By letters dated 5 and 9 June 1995, he requested specific information including whether he had ever been on the “risk register”, whether his father had been investigated or convicted of crimes against children and about the responsibility of the local authority for abuse he had suffered as a child.
12. On 13 June 1995 a social worker discussed with the applicant the access procedures and the information sought. On 27 June 1995 that social worker went through background information gleaned from the file with the applicant (concerning the dates and places of care) and provided him with hand-written notes of that information.
13. On 22 August 1995 the same social worker provided the applicant with further information gleaned from the file in the form of typed notes (covering September 1961 to March 1966). She also discussed certain areas of particular concern to the applicant including the impact of childhood neglect and ill-treatment which he remembered at the hands of his father, his feelings about having had a violent father and his vague suspicions of having been abused while in local authority institutional care. They also discussed the allegations of ill-treatment of the applicant by his father which had been made by neighbours via the school to the local authority in November 1966, and the consequent investigation and decisions made by the local authority. The social worker also provided the applicant with various documents, including letters from his father to the social services between August 1962 and February 1967, social service progress reports dated November 1961 and April 1963, medical treatment permission forms signed by his father between September 1961 and February 1962, child care agreements with his father from September 1961 to April 1963, a medical report card dated January 1967 and a copy of his birth certificate. He was also given a report of a Child Care Officer dated 16 March 1967 (which was prepared for a case conference to be held on 17 March 1967) together with notes of that case conference. The latter report provided further detail of the allegations of ill-treatment in November 1966, of the consequent investigation and of the recommendations of the Child Care Officer.
14. By letter dated 18 September 1995, the social worker wrote to the applicant with more typed information taken from his file. That note dealt with the period April 1966 – September 1976. It included brief references to the applicant returning home in April 1967, to the family's move in October 1975 and to a supervision order made in respect of the applicant by a juvenile court in August 1976. She also gave the applicant a typed note recording the information which had been given orally to him during their last meeting, which note included further details of the period 1961-1963.
15. By letter dated 12 June 1996 to the local authority the applicant's legal representatives noted that the applicant had been provided with summary information and certain documents. They requested that he be allowed full access to his file. The local authority responded by letter dated 25 June 1996, pointing out that his social service records had been created prior to the entry into force of the Access to Personal Files Act 1987.
16. Further to the applicant's queries, the local authority confirmed by letter dated 12 July 1996 that there were no detailed records relating to him after 1967 except an indication of juvenile offending. It also noted that there was little mention of ill-treatment, but it enclosed the above-mentioned report of the Child Care Officer dated 16 March 1967. That letter accepted that the attitude expressed in that report would not have been acceptable in 1996 given the more developed understanding of child abuse matters.
17. In his letter of 21 January 1997, the applicant stated that memories of abuse suffered by him began to return shortly after March 1995 and that he was now in full possession of his memories, was being counselled and had consulted solicitors about a negligence action against the local authority. He requested specific information about the allegations of ill-treatment made in November 1966 and about his being abused by his father for eight years thereafter. The local authority responded by letter dated 17 February 1997, referring the applicant to the information already provided to him in 1995 and to the differences between social work standards and procedures in 1997 and in the 1960s.
18. The Court of Appeal in Gaskin v. Liverpool Corporation (1980 1 WLR 1459) held that the High Court, in refusing access to the relevant records, had correctly balanced the public interest in maintaining an efficient child-care system with the individual's interest in obtaining access to records, and that it was not necessary for the court to review the records in question in order to so decide.
19. In 1983 a binding circular, LAC(83)14, was issued setting out the principles to be applied by local authorities in permitting access to their care records. Access to records was, in principle, to be permitted subject to necessary exceptions (such as the preservation of third party confidences and the protection of sources).
20. The Access to Personal Files Act 1987 and the Access to Personal Files (Social Services) Regulations 1989 both entered into force on 1 April 1989. The Act and the Regulations gave subjects the statutory right to know what was recorded about them in manually maintained records held by the local authority for the performance of social service functions. A number of exceptions were retained for the preservation of third party confidences and the protection of sources, but there was a right of review (and, subsequently, of judicial review) of a refusal of access. The Act and Regulations did not, however, apply to records created before 1 April 1989.
21. Circular LAC(89)2 was issued to provide guidance to the local authorities on the implementation of the 1987 Act and the 1989 Regulations. The previous circular (LAC(83)14) was cancelled and Paragraph 7 of Appendix 1 to the new circular pointed out that, while there was no obligation to furnish pre-April 1989 information, “there is likely to be significant advantage in authorities making available as much information as possible. This could lead to greater clarity and understanding of an individual's background.”
22. On 1 March 2000 the Data Protection Act 1998 (“the 1998 Act”) came into force and repealed the 1987 Act, the 1989 Regulations and circular LAC(89)2. It provided a statutory right of access for a “data subject” to information held about him in care records and other personal files (both manual and electronic) regardless of the date when the information was recorded, together with a right of appeal to the domestic courts or to the Data Protection Commissioner if access were refused, or where a contributor or a relevant third party had not consented.
VIOLATED_ARTICLES: 8
